Citation Nr: 0947386	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  The Veteran filed 
a timely Notice of Disagreement (NOD) in March 2006 and, 
subsequently, in June 2006, the RO provided a Statement of 
the Case (SOC).  In July 2006, the Veteran filed a timely 
substantive appeal to the Board.   

The record indicates that, in his July 2006 substantive 
appeal to the Board and a subsequent August 2006 statement, 
the Veteran requested a hearing before the Board, to be held 
via videoconference at the El Paso RO (i.e. Videoconference 
hearing).  The Board indicates that, in September 2009, the 
RO issued a letter to the Veteran, notifying him that the 
hearing would take place on November 16, 2009.  The record 
indicates that the Veteran did not appear for this hearing.  
In addition, the Veteran has not filed any statement of good 
cause for missing the hearing.  As such, the Veteran's appeal 
will be processed as though the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.702(d) (2009).  

Other Matters

The Board notes that the Veteran filed this appeal during the 
pendency of a separate appeal, regarding service connection 
for residuals of a right knee injury.  In a June 2006 rating 
decision, the RO granted service connection for the 
aforementioned disorder, assigning separate ratings for 
instability of the knee (evaluated at 30 percent disabling) 
and degenerative joint disease of the knee (evaluated at 10 
percent disabling).  In April 2007, the Veteran filed a claim 
for increased ratings for his right knee disorder.  In a July 
2007 rating decision, the RO denied this claim.  The Veteran 
did not file an NOD regarding this decision.  As such, it is 
not in appellate status and is not before the Board.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

In addition, in a July 2008 rating decision, the RO granted 
the Veteran's claim for service connection for a lumbosacral 
spine disorder, specifically a compressive fracture of L1 
with degenerative disc disease (evaluated at 10 percent 
disabling).  The Veteran did not file an NOD regarding this 
decision.  As such, it is not in appellate status and is not 
before the Board.  Id.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary regarding the Veteran's claim 
currently on appeal.  38 C.F.R. § 19.9.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded for action as described below.  A brief summary of 
the facts of the case follows.

The record of evidence indicates that the Veteran has a high 
school education.  According to a service personnel record, 
specifically a Report of Transfer or Discharge (DD-214 form), 
his military occupation specialty (MOS) was that of a cook, 
equivalent to a civilian kitchen supervisor.  

Essentially, the Veteran maintains that he is unable to work 
due to service-connected disabilities.  Prior to the filing 
of this claim, in a February 2005 rating decision, the RO 
granted the Veteran's claim to entitlement to a nonservice-
connected pension.  In their decision, the RO noted that the 
Veteran had last worked as a warehouse supervisor.  Although, 
at the time, the RO had not granted any of the Veteran's 
claims for service connection, it was noted that the Veteran 
had the following nonservice-connected disabilities: injuries 
to the cervical, thoracic, and lumbar spine (evaluated at 40 
percent disabling); and residuals of a right knee injury 
(evaluated at 10 percent disabling).  Additionally, for 
pension purposes only, the RO noted that the Veteran had 
arthralgias (evaluated at 20 percent disabling); and 
hypertension (evaluated at 10 percent disabling).  The 
combined evaluation for pension was 60 percent.  As such, 
considering the Veteran's level of disability and other 
factors, such as his age, education and occupational 
background, the RO granted extraschedular entitlement to a 
nonservice-connected pension.

As noted in the Introduction, since the February 2005 rating 
decision, establishing entitlement to a nonservice-connected 
pension, the RO granted the Veteran's claims for service 
connection for a right knee disability (assigning separate 
evaluations of 30 percent and 10 percent for instability and 
arthritis limitation of motion, respectively) and 
degenerative disc disease of the lumbosacral spine with a 
compression fracture of L1 (assigning a 10 percent rating).  

In reviewing the pertinent medical evidence, the Board notes 
that upon a May 2006 VA medical examination, provided to 
assess the Veteran's right knee disability, the Veteran 
indicated that he worked at a local warehouse and was given a 
desk job due to his knee disorder.  However, he also reported 
that he had missed work twelve times within the past year due 
to daily moderate to severe pain in his right knee.  After a 
physical examination, the examiner indicated that the 
functional impairment of the right knee due to recurrent pain 
and laxity was severe.  The examiner did not comment on the 
effect that this disorder would have on the Veteran's 
employment.

Upon a June 2008 VA medical examination, provided to assess 
the Veteran's lumbosacral disorder, the Veteran reported that 
he was no longer working due to his disabilities.  After 
physical examination, the examiner opined that the Veteran 
experienced lumbosacral functional limitations after 
repetitive use of severe severity, mostly manifested by pain.  
The examiner did not comment on the effect that this disorder 
would have on the Veteran's prospective employment.

In several lay statements, the Veteran indicated that his 
last employment position required him to bend and lift heavy 
cylinders.  He reported that his knee and back injuries made 
it impossible for him to knee or bend for long periods of 
time.  

In a statement, submitted in February 2008, the Veteran's 
supervisor indicated that he was releasing the Veteran from 
his job duties effective October 2007.  He stated that the 
Veteran could no longer perform his employment duties due to 
his knee and lower back problems.   

The Board finds sufficient evidence to warrant a remand for 
an examination in this matter.  The Board notes that, in 
February 2006, the RO granted a nonservice-connected pension, 
stating the Veteran was effectively disabled, in part, due to 
his now service-connected right knee and lumbar spine 
disorders.  Moreover, the Veteran and his supervisor 
submitted documentation indicating that he was let go from 
his last employment due to a back disorder.  However, the 
Board notes that the record of evidence does not contain a 
specific opinion from a competent medical examiner indicating 
how the Veteran's service-connected disabilities, by 
themselves, affect his ability to work.  Such an opinion is 
required before the Board can decide the TDIU issue.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the 
Veteran should be afforded a new VA examination in order to 
address the issue of whether he is unemployable due to his 
service-connected disabilities.  The Veteran should also be 
provided a VA social and industrial survey to address the 
question of whether his service-connected disabilities 
preclude all forms of substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage" [see Moore v. Derwinski, 1 Vet. App. 
356 (1991)]) consistent with his education and employment 
background.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with a 
social and industrial survey to determine 
to what extent his service-connected 
disabilities provide limitations on his 
ability to obtain employment.  Based on 
his/her review of the case, the examiner 
must provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected residuals of a right 
knee injury, to include instability and 
arthritis with limitation of motion and 
degenerative disc disease of the 
lumbosacral spine with a compression 
fracture of L1 alone preclude him from 
securing and following substantially 
gainful employment (work which is more 
than marginal) consistent with his 
education and occupational experience 
without regard to his nonservice-
connected disabilities and age?

The social worker is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the social worker is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

2.  The RO should schedule the Veteran for 
an orthopedic or joints examination to 
determine to what extent his service-
connected residuals of a right knee 
injury, to include instability and 
arthritis with limitation of motion and 
degenerative disc disease of the 
lumbosacral spine with a compression 
fracture of L1 provide limitations on his 
ability to obtain and maintain employment.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The clinician must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  Any tests or 
additional specialty examinations (e.g., 
neurological) deemed necessary must be 
accomplished.  

Based on his/her review of the case, the 
examiner must provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected residuals of a right 
knee injury, to include instability and 
arthritis with limitation of motion and 
degenerative disc disease of the 
lumbosacral spine with a compression 
fracture of L1 alone preclude him from 
securing and following substantially 
gainful employment (work which is more 
than marginal) consistent with his 
education and occupational experience 
without regard to his nonservice-
connected disabilities or age?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemployability; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If any such action does not 
resolve each claim to the Veteran's 
satisfaction, the RO must provide the 
Veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


